Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ting Ting Liu on May 20, 2022.
The application has been amended as follows: 
Claim 1, page 2 the line after formula (Ia), (Ib) and (Ic), delete “the” before ‘oxygen’ and insert in its place --an--.
Claim 1, page 2 the third line after formula (Ia), (Ib), and (Ic), delete “each” and “independently”.
Claim 2, the line after formula (I’a), (I’b) and (I’c), delete “the” before ‘oxygen’ and insert in its place --an--.
Reasons for Allowance
	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to make/use an additive of formula (I) in which an oxygen atom is not directly bonded to the silicon atom. Closest prior art Davidson, Mamiya, and Bellstedt teach compounds having an alkoxy group directly attached to the silicon atom. Yano (U.S. 2019/0292463) teaches polymerizable mesogenic compounds having branched polymerizable groups containing -OH but does not teach the spacer group contains a silicon atom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                          

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722